Citation Nr: 0929588	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-01 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for asbestosis (claimed as 
lung cancer).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1958 to November 1960.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2007 rating 
decision by the Ft. Harrison, Montana Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2009, a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  During the hearing, the Veteran was afforded 30 days 
to submit additional evidence.  In June 2009, the Board 
received additional evidence with a waiver of RO 
consideration.  

The additional submission by the Veteran includes a statement 
indicating he would be justified in filing a claim of service 
connection for PTSD.  That matter is referred to the RO for 
clarification and any appropriate action.   .


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran may have been 
exposed to asbestos during service.

2.  The preponderance of the evidence is against a finding 
that the Veteran has any asbestos exposure-related 
disability, to include asbestosis and/or lung cancer.


CONCLUSION OF LAW

Service connection for asbestosis/lung cancer) is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 38 C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

A letter in January 2007 informed the Veteran of the evidence 
and information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  The letter advised 
the Veteran that he should submit any medical evidence 
pertinent to his claim.  The letter also provided notice 
regarding disability ratings and effective dates of awards.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), service 
personnel records, and VA treatment records are associated 
with the claims file.  He was afforded examinations in 
February 2007 and November 2008 and a chart review with 
medical opinion in December 2008, January (addendum) and 
March 2009.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of this claim.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Service connection also may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service,  
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

With respect to claims involving asbestos exposure, there is 
no specific statutory guidance, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases, which has been incorporated into the VA 
Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, 
Asbestos-Related Diseases (May 11, 1988); VA Adjudication  
Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9.  The 
provisions stipulate that VA must determine whether military 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre-service and/or post- 
service occupational and other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is  
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Veteran's service personnel records reflect that his 
active service included service aboard the USS Independence 
as a radio operator and perhaps participation in firefights 
(as it shows a 2-day firefighters training course).  His STRs 
show a diagnosis of, and treatment for, pulmonary 
tuberculosis (PTB).  (Such disability is service-connected 
and not at issue herein.)  The STRs do not mention complaints 
of/treatment for asbestosis or lung cancer. 

A February 1993 VA Chest X-ray (CXR) revealed no active 
infiltrates.

A December 2006 CXR shows bilateral densities, probably 
reflecting pleural fibrosis, but with some qualifications.

A December 2006 CT scan was interpreted as showing findings 
"consistent with and highly suggestive of asbestosis".  
Asbestosis was diagnosed.  The findings were describes as a 4 
cm mass atop the left hemidiaphragm consistent with a 
possible mesothelioma or primary left lower lobe lung tumor.

A January 2007 PET scan revealed no significant uptake in 
either lung to suggest primary or metastatic disease.

On February 2007 VA examination, the Veteran described his 
duties while servicing on active duty aboard Navy vessels 
(including fire control technician), and indicated that PTB 
was diagnosed in the course of such service.  He also 
described his postservice work, which included (as an 
electrician) pulling apart cables coated with asbestos (with 
no protective gear).  He denied any asbestos exposure at home 
or in his current business.  He reported that his current 
symptoms are a constant dry cough without phlegm or 
hemoptysis, and that he becomes short of breath with the 
slightest exertion and has increased discomfort in the left 
chest.  He was not taking any medication for shortness of 
breath.  Physical examination revealed no obvious dyspnea; 
lungs were clear to auscultation without adventitious sounds; 
respirations were even and non labored; there was no cor 
pulmonale, RVH, or pulmonary hypertension; normal tactile 
fremitus which was symmetrical; bronchophony, egophony, and 
whispered petriloquy were normal.  The examiner noted the 
December 2006 CT scan that was interpreted as showing 
asbestosis, and stated:
"The Veteran indicates numerous occupational positions 
and brings up subjects that are not connected to this 
examination.  It is beyond this examination to verify 
accuracy of [the] Veteran's statements concerning 
employment.  However, [the] Veteran did serve on the USS 
Independence as a radio operator according to [the] 
Veteran's DD214.  This occupation is listed as having 
minimal exposure to asbestos.  The Veteran does not 
report direct exposure to asbestos while onboard ship.  
The Veteran does report working in a naval shipyard 
pulling electrical cables apart which were coated with 
asbestos.  This occupation would have exposed the 
asbestos and the fibers would have been floating in the 
air and inhaled by the Veteran.  Although most ships had 
asbestos used on them, unless the Veteran was doing 
construction or repair of the areas coated with 
asbestos, there would have been no inhalation of 
asbestos aboard ship.  If this occupation is verified 
this would be the most likely cause of the Veteran's 
current asbestosis.  Asbestosis consists of findings 
according to up-to-date research:  A reliable history of 
exposure to asbestos with a proper latency period from 
the onset exposure to the time of presentation.  The 
presence of pleural plaques is virtually pathognomic of 
previous exposure.  Positive CT scanning consistent with 
pleural fibrosis and diagnosis of asbestosis was found 
on this Veteran's CT scan.  The Veteran reports working 
in the shipyard following treatment for pulmonary 
tuberculosis which would have been in the 1960s, close 
to 40 years after initial exposure, which is a proper 
latency period.

Asbestosis is less likely than not (less than 50-50 
probability) due to or a result of the Veteran's active-
duty service as a radio operator in the Navy.  There is 
no diagnosis of lung cancer."

A May 2007 CT Scan shows "no change, still with signs of 
asbestosis manifested as pleural calcifications and fibrosis; 
the 4 cm mass atop the left hemidiaphragm still has the 
potential of neoplastic association such as Mesothelioma, it 
is however unchanged and might simply represent fibrosis."

An April 2008 lung biopsy revealed benign pulmonary 
parenchyma, fibrous tissue consistent with pleura and a small 
lymphoid aggregate.

A November 2008 CT shows persistent soft tissue density left 
lung base without significant change.

On November 2008 VA examination, the Veteran described his 
duties while on active service, and also his work postservice 
work in the Brooklyn Navy Yard as an electrician and a 
welder.  Physical examination revealed that his lungs were 
clear bilaterally; his respirations were even and non-
labored; there was no dyspnea, dry cough, bibasilar rales, 
tachypnea cyanosis, clubbing, or symptoms of right sided 
heart failure.  Pulmonary function testing (PFT) was normal.  
The examiner noted that asbestosis affecting the lungs 
typically presents with abnormal diffusing capacity, and 
opined:

"The PFT shows a normal diffusing capacity.  Biopsy in 
June 2008 showed normal lung tissue.   . . . .CT scan's 
indicate asbestosis but clinical exam and pulmonary 
function testing is negative.  "Calcified pleural 
plaques are a characteristic marker of asbestos exposure 
but do not in themselves constitute a disease process, 
nor do they signify later pulmonary impairment . . . 
Neither the presence of asbestos plaques nor the extent 
of the plaques correlate with lung function (BAUM'S 
TEXTBOOK OF PULMONARY DISEASES, 7th ed. chap. 44: 
OCCUPATIONAL LUNG DISEASES CAUSED BY ASBESTOSIS)."  In 
a patient with asbestosis, the lungs become less 
compliant and all lung volumes are reduced.  The 
diffusing  capacity may be reduced before lung volumes 
are overtly lowered.  In the Veteran's case, his 
diffusing capacity is normal.  At this point, no 
diagnosis."

On December 2008 VA file review, the examiner essentially 
noted that the "soft tissue density at the left lung base", 
was less likely caused by any lung cancer or chronic 
respiratory disorder due to his claimed history of exposure 
to asbestos and /or environmental hazards, as the Veteran had 
a normal PFT and negative biopsy.

A VA January 2009 record from G. R. J., MD staff surgeon, 
stated that as the Veteran's CT scans (which spanned 18 
months) showed no significant change in the scarring and 
review of his January 2007 PET scan showed no significant 
increased activity, it was probably a benign process.

In a January 2009 addendum to the December 2008 file review, 
the examiner opined to the question "what is the degree of 
medical likelihood that the calcifications and bilateral 
scarring/thickening/fibrosis are due to poor [sic] related to 
asbestos exposure?":

"Because of [the] Veteran's limited and minimal 
exposure to asbestos, his pulmonary function test 
showing a normal diffusing capacity, and the pulmonary 
biopsy was negative, the Veteran's current lung 
condition is less likely than not caused by or a result 
of asbestos exposure."

On March 2009 VA file review, in response to:  "what is the 
degree of medical likelihood that the Veteran currently 
suffers from chronic respiratory disorder, pleural 
scarring/thickening with calcifications, soft tissue mass 
and/or lung cancer that is due to his claimed history of 
exposure to asbestos, lead/lead based paint, and other 
environmental hazards?", the consulting physician responded:

"Based on current evidence, the Veteran does not suffer from 
a chronic respiratory disorder.  His pulmonary function tests 
show a normal diffusing capacity, indicating he does not have 
lung disease from asbestosis.  He is not on any respiratory 
medications such as inhalers.  He does have a small amount of 
scarring in the base of his right lung.  There are more than 
150 different causes for scarring of the lung.  The scarring 
is not changing (meaning it is most likely NOT Mesothelioma 
or cancer)."

The consulting physician also noted that the Veteran's right 
lower lobe scarring was not caused by or the result of 
asbestos or lead/lead based paint or other environmental 
hazards from the military.  As the Veteran had suggested that 
his diagnosis of PTB in service was incorrect (and should 
perhaps have been asbestosis), the physician noted that the 
Veteran started treatment for PTB in July 1960 with INH and 
PAS; a chest X-ray (CXR) showed an infiltrate in the right 
upper lobe in the first anterior interspace and the 
suggestion of some highlights within the infiltrate area was 
seen.  The physician stated that the diagnosis of TB in 
service was not incorrect; it was confirmed with a CXR and a 
positive tuberculin test on August 27, 1960.

A March 2009 CXR was interpreted as basically unchanged.

At the April 2009 videoconference hearing, the Veteran 
testified that his VA physician had told him that he had 
asbestosis.  

In May 2009, the Board received additional submission from 
the Veteran, to include statements from reiterating his 
contentions that he had maximal exposure to asbestos and that 
he has asbestosis per his VA physician (he provided 
duplicates of VA records already in his claims file to 
include the report of the December 2006 CT scan which was 
interpreted as showing asbestosis).  An April 2009 letter 
from VA physician T. B. which notes "[the Veteran] does have 
bilateral calcified plaques on his diaphragm consistent with 
asbestosis exposure."  

Although the record does not include any evidence clearly 
corroborating that the  Veteran was exposed to asbestos 
during his active duty service, his duty assignments (and the 
nature of his duties) suggest that he had some exposure of 
asbestos (including while serving on the USS Independence) 
while on active duty.  The record also shows that he had 
postservice exposure to asbestos (while at the Brooklyn Navy 
Yard).  However, at this point the extent of his exposure to 
asbestos in service versus the extent of his postservice 
exposure to asbestos is not s critical factor. 

In a claim seeking service connection for an asbestos 
exposure-related disease, to included asbestosis/lung cancer, 
a threshold requirement that must be met is that it must be 
shown that the Veteran actually has such disability.  In the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  This principle has been  
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a  
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The evidence that supports the Veteran's allegations that he 
has an asbestos related disease such as asbestosis or lung 
cancer consists essentially of the reports of December 2006 
and May 2007 CT scans which were interpreted as showing 
findings consistent with and highly suggestive of (December 
2006) and (suggestive of) asbestosis (May 2007) and the April 
2009 statement by his VA physician, Dr. T.B.  Evidence 
against his claim includes the February 2007, November 2008, 
December 2008 January 2009 and March 2009 VA examiner's 
opinions .  When evaluating these opinions, the Board must 
analyze the credibility and probative value of the evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the veteran.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the April 2009 opinion by Dr. T. B. stating that 
the Veteran's bilateral calcified plagues on his diaphragm is 
consistent with asbestosis exposure, such opinion is not a 
clear diagnosis of an asbestos-related disease, it merely 
indicates that radiology findings support (and do not 
exclude) such diagnosis.  It does not address what other 
requirements might be needed to establish a diagnosis of 
asbestos-related disease, to include asbestosis/lung cancer, 
and does not account for further evidence that weighs against 
a diagnosis of asbestos-related disease.  Therefore, the 
statement has some, but only limited probative value.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that 
medical evidence that is inconclusive cannot be used to 
support a claim).  

The reports of the CT scans also have only limited probative 
value regarding whether or not the Veteran has asbestosis or 
lung cancer.  Notably, in listing the diagnosis of asbestosis 
(and possible lung cancer), they likewise indicate that the 
radiological findings support such diagnoses, but do not 
address the results of further diagnostic studies that 
contraindicate such diagnoses.  Significantly, the later (May 
2007) CT scan report acknowledges that in the absence of 
change from the previous CT scan there is a potential of the 
findings representing a benign fibrosis.  The later study 
also found there was no lung cancer.  

In contrast the other opinions of record reflect that the 
providers took into account the entirety of the clinical 
evidence of record.  The examiners indicated that despite the 
radiological findings suggesting asbestosis/lung disease, 
other studies contraindicated such diagnoses.  Specifically, 
negative biopsy, normal PFTs, and normal PET scans were 
inconsistent with diagnoses of lung cancer/asbestosis.  
Addressing specifically the finding of lung-scarring, the 
March 2009 consulting physician explained that there were 
more than 150 causes for such pathology, and that the fact 
that the scarring was unchanged from previous studies 
reflected that it did NOT [emphasis in original] represent 
Mesothelioma (asbestosis) or lung cancer.  

Because the opinions to the effect that the Veteran does not 
have asbestosis or lung cancer are expressed in terms of 
greater certitude, and are accompanied by detailed 
explanation with references to clinical findings and medical 
texts, the Board such opinions to be the most probative, and 
persuasive, evidence in the matter of whether or not the 
Veteran has asbestosis or lung cancer.  See Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).

While the Veteran is competent to report that he experiences 
shortness of breath/has pulmonary difficulties, because he is 
a layperson he is not competent to establish the diagnosis of 
asbestosis/lung cancer by his own opinion.  Whether there is 
such disability is a complex medical question requiring 
diagnostic studies and medical expertise; it is beyond the 
realm of lay observation. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

As the threshold requirement for substantiating a service 
connection claim, i.e., competent (medical) evidence of a 
diagnosis of the claimed disability, is not met, the 
preponderance of the evidence is against the Veteran's claim 
of service connection for asbestosis/lung cancer.  
Accordingly, the claim must be denied.



ORDER

Service connection for asbestosis/lung cancer is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


